DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending and will be examined on the merits. 

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “…body fluids…”.  Suggested correction: “…bodily fluids…”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  claim 1 recites “…performing a heat treatment to exosomes…”.  Suggested correction: “…performing a heat treatment on exosomes…”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  claim 1 recites “…introducing or co-culturing the exosomes in dendritic cells…”.  Suggested correction: “…co-culturing the exosomes in presence of dendritic cells…”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “…dendritic cells derived from blood of the cancer patient…”.  Suggested correction: “…dendritic cells derived from blood from the cancer patient…”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  claim 1 recites “…the exosomes are maintained to be stable as particles by…”.  Suggested correction: “…the exosomes are maintained as stable particles by …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the sake of compact prosecution, claim 1 will be read as “…exosomes separated from cancer cells or bodily fluids from a cancer patient...”

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the… lipolytic enzymes…" in the body of the claim. Claim 2 depends on and contains all of the limitations of claim 1.  Claim 1 makes does not recite lipolytic enzymes. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of compact prosecution, claim 2 will be read as if the reference to lipolytic enzymes was not present.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Chen, et al., Eur. J. Immunol. 2006 36:1598-1607).
Regarding claim 1, Chen discloses a method of: 1) heat shocking A20 B lymphoma/leukemia cells (isolated from blood—a bodily fluid), with said cells being in the process of producing exosomes, (Chen, p 1605, ¶ 7), 2) isolating the exosomes and then 3) culturing immature dendritic cells (DCs) in the presence of the exosomes (Chen, p 1606, ¶ 2).   Regarding claim 2, Chen discloses that the heat-treated exomes are maintained as particles following heat shock treatment compared to non-heat shocked exosomes (Chen, p 1599, Fig. 1 A-B).  Chen also discloses that, when naïve splenic T cells were cultured in the presence of heat shock exosome-exposed DCs, that CTL proliferation was induced, as indicated by increased levels of [3H]thymidine incorporation (Chen, p 601, ¶ 4; p 600, Fig. 2D).

Conclusion
Claims 1-2 are objected to.
Claims 1-3 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643         

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643